Per Curiam.
—This is simply a motion to substitute-Mary C. Steinhaeuser, as executrix of the will of plaintiff, in his stead. As executrix, so far as any facts now appear,, she has no place in the litigation and no right of substitution. If she has been properly substituted as assignee in the place of her deceased husband, then she should make a motion to-be substituted as such in this action, and so far as we can perceive there would be no answer to such a motion. The-moving papers do not disclose the fact that she has been substituted as assignee. This- motion must therefore be denied, but as she seems to have been thus substituted since notice of this motion, the denial is without costs.
All concur.